Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered on April 8, 1985, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. The case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5). Concur—Sullivan, J. P., Ross, Carro, Milonas and Wallach, JJ.